                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                       EUGENE DIVISION




DAVID S.,1                                                             Case No. 6:18-cv-01160-SU

                       Plaintiff,                                                      OPINION
                                                                                     AND ORDER
       v.

COMMISSIONER, Social Security
Administration,

                  Defendant.
_________________________________________
SULLIVAN, United States Magistrate Judge:

       Plaintiff David S. seeks judicial review of the final decision of the Commissioner of the

Social Security Administration (“Commissioner”) denying his applications for child’s insurance

benefits (“CIB”) and supplemental security income (“SSI”) pursuant to the Social Security Act




1
 In the interest of privacy, this Opinion and Order uses only the first name and last name initial of
non-government parties and their immediate family members.


Page 1 – OPINION AND ORDER
(the “Act”). (Docket No. 1). This Court has jurisdiction to review the Commissioner’s decision

pursuant to 42 U.S.C. § 405(g). All parties have consented to allow a Magistrate Judge to enter

final orders and judgment in this case in accordance with Federal Rule of Civil Procedure 73 and

28 U.S.C. § 636(c). See (Docket No. 6). For the reasons that follow, the Commissioner’s final

decision is AFFIRMED and this case is DISMISSED.

                                 PROCEDURAL BACKGROUND

          Plaintiff filed an application for CIB in January 2015 and an application for SSI in February

2015. Tr. 15, 259–60, 261–66.2 He alleged an onset date for both applications of September 1,

2005. Id. His applications were denied initially and upon reconsideration. Id.; see also Tr. 74–83,

84–93, 107–118, 119–30, 131–42. Plaintiff requested a hearing before an Administrative Law

Judge (“ALJ”), and a hearing was held on May 11, 2017. Tr. 43–70, 184–85. On August 29, 2017,

an ALJ issued a decision finding plaintiff not disabled within the meaning of the Act. Tr. 15–27.

The Appeals Council denied plaintiff’s request for review on April 25, 2018, making the ALJ’s

decision the final decision of the Commissioner. Tr. 1–6. This appeal followed.

                                    FACTUAL BACKGROUND

          Born in 1989, plaintiff was 16 years old on his alleged onset date and 27 years old on the

date of his hearing. Tr. 74, 49. He completed high school, as well as some college coursework, and

has past work experience as an automotive detailer, fleet truck washer, and parking lot maintenance

worker. Tr. 49, 288. He alleged disability due to major depressive disorder and dysthymia. Tr. 287.

                                        LEGAL STANDARD

          The court must affirm the Commissioner’s decision if it is based on proper legal standards

and the findings are supported by substantial evidence in the record. Hammock v. Bowen, 879 F.2d



2
    “Tr.” citations are to the Administrative Record. (Docket No. 13).


Page 2 – OPINION AND ORDER
498, 501 (9th Cir. 1989). Substantial evidence is “more than a mere scintilla. It means such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.” Richardson v.

Perales, 402 U.S. 389, 401 (1971) (quotation omitted). The court must weigh “both the evidence

that supports and detracts from the [Commissioner’s] conclusion.” Martinez v. Heckler, 807 F.2d

771, 772 (9th Cir. 1986). “Where the evidence as a whole can support either a grant or a denial,

[the court] may not substitute [its] judgment for the ALJ’s.” Massachi v. Astrue, 486 F.3d 1149,

1152 (9th Cir. 2007) (citation omitted); see also Burch v. Barnhart, 400 F.3d 676, 680-81 (9th Cir.

2005) (holding that the court “must uphold the ALJ’s decision where the evidence is susceptible

to more than one rational interpretation”). “[A] reviewing court must consider the entire record as

a whole and may not affirm simply by isolating a specific quantum of supporting evidence.” Orn

v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007) (quotation omitted).

       The initial burden of proof rests upon the claimant to establish disability. Howard v.

Heckler, 782 F.2d 1484, 1486 (9th Cir. 1986). To meet this burden, the claimant must demonstrate

an “inability to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected . . . to last for a continuous period of not

less than 12 months.” 42 U.S.C. § 423(d)(1)(A).

       As relevant here, an applicant qualifies for CIB if he “is under a disability which began

prior to age 22, and was dependent on the insured at the time of the insured’s death.” Astrue v.

Capato ex rel. B.N.C., 566 U.S. 541, 547 (2012) (citing 42 U.S.C. § 402(d)(1)).

       The Commissioner has established a five-step process for determining whether a person is

disabled. Bowen v. Yuckert, 482 U.S. 137, 140 (1987); 20 C.F.R. §§ 404.1520, 416.920. First, the

Commissioner determines whether a claimant is engaged in “substantial gainful activity”; if so,

the claimant is not disabled. Yuckert, 482 U.S. at 140; 20 C.F.R. §§ 404.1520(b), 416.920(b). At




Page 3 – OPINION AND ORDER
step two, the Commissioner determines whether the claimant has a “medically severe impairment

or combination of impairments.” Yuckert, 482 U.S. at 140-41; 20 C.F.R. §§ 404.1520(c),

416.920(c). A severe impairment is one “which significantly limits [the claimant’s] physical or

mental ability to do basic work activities[.]” 20 C.F.R. §§ 404.1520(c) & 416.920(c). If not, the

claimant is not disabled. Yuckert, 482 U.S. at 141. At step three, the Commissioner determines

whether the impairments meet or equal “one of a number of listed impairments that the

[Commissioner] acknowledges are so severe as to preclude substantial gainful activity.” Id.; 20

C.F.R. §§ 404.1520(d), 416.920(d). If so, the claimant is conclusively presumed disabled; if not,

the analysis proceeds. Yuckert, 482 U.S. at 141.

       At this point, the Commissioner must evaluate medical and other relevant evidence to

determine the claimant’s “residual functional capacity” (“RFC”), an assessment of work-related

activities that the claimant may still perform on a regular and continuing basis, despite any

limitations his impairments impose. 20 C.F.R. §§ 404.1520(e), 404.1545(b)-(c), 416.920(e),

416.945(b)-(c). At the fourth step, the Commissioner determines whether the claimant can perform

“past relevant work.” Yuckert, 482 U.S. at 141; 20 C.F.R. §§ 404.1520(e), 416.920(e). If the

claimant can work, he is not disabled; if he cannot perform past relevant work, the burden shifts

to the Commissioner. Yuckert, 482 U.S. at 146 n.5. At step five, the Commissioner must establish

that the claimant can perform other work that exists in significant numbers in the national

economy. Id. at 142; 20 C.F.R. §§ 404.1520(e) & (f), 416.920(e) & (f). If the Commissioner meets

this burden, the claimant is not disabled. 20 C.F.R. §§ 404.1566, 416.966.

                                     THE ALJ’S DECISION

       At step one, the ALJ found that plaintiff had not attained the age of 22 and had not engaged

in substantial gainful activity since the alleged onset date. Tr. 17. At step two, the ALJ found that




Page 4 – OPINION AND ORDER
plaintiff had had the following severe impairments: depression, anxiety, and substance abuse and

addiction disorder. Tr. 18.

       At step three, the ALJ found that plaintiff did not have an impairment or combination

thereof that met or equaled a listed impairment. Id. The ALJ found that plaintiff had the RFC to

perform a full range of work at all exertional levels, but was limited to “no more than frequent

interactive contact with the public.” Tr. 19. At step four, the ALJ found that plaintiff was capable

of performing his past relevant work as a street sweeper. Tr. 25. In the alternative, the ALJ made

a step five finding that considering plaintiff’s age, education, work experience, and RFC, other

jobs existed in the national such that plaintiff could sustain employment despite his impairments.

Tr. 26. Specifically, the ALJ found plaintiff was capable of performing the jobs of battery stacker,

lumber sorter, and hand packager. Id.; see also Tr. 65. The ALJ thus found plaintiff was not

disabled within the meaning of the Act. Tr. 27.

                                           ANALYSIS

       Plaintiff asserts the ALJ erred by: (1) failing to provide clear and convincing reasons for

rejecting his subjective symptom testimony; (2) improperly weighing the medical opinion

evidence of record; (3) failing to provide germane reasons for rejecting the lay witness testimony

of his father; (4) omitting a coworker and supervisor limitation in his RFC; and (5) concluding

plaintiff was capable of past relevant work at step four.

I.     Subjective Symptom Testimony

       When a claimant has medically documented impairments that could reasonably be

expected to produce some degree of the symptoms complained of, and the record contains no

affirmative evidence of malingering, “the ALJ can reject the claimant’s testimony about the

severity of . . . symptoms only by offering specific, clear and convincing reasons for doing so.”




Page 5 – OPINION AND ORDER
Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir. 1996) (citation omitted). A general assertion that

the claimant is not credible is insufficient; the ALJ must “state which . . . testimony is not credible

and what evidence suggests the complaints are not credible.” Dodrill v. Shalala, 12 F.3d 915, 918

(9th Cir. 1993). The reasons proffered must be “sufficiently specific to permit the reviewing court

to conclude that the ALJ did not arbitrarily discredit the claimant’s testimony.” Orteza v. Shalala,

50 F.3d 748, 750 (9th Cir. 1995) (internal citation omitted). If the “ALJ’s credibility finding is

supported by substantial evidence in the record, [the court] may not engage in second-guessing.”

Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir. 2002) (citation omitted).

       Social Security Ruling (“SSR”) 16-3p clarified that ALJs are not tasked with “examining

an individual’s character” or propensity for truthfulness, and instead must assess whether the

claimant’s subjective symptom statements are consistent with the record as a whole. See SSR 16-

3p, available at 2017 WL 5180304 (Oct. 25, 2017). If the ALJ’s subjective symptom analysis “is

supported by substantial evidence in the record, [the court] may not engage in second-guessing.”

Thomas, 278 F.3d at 959 (citation omitted).

       At the hearing, plaintiff testified that his inability to interact with coworkers and follow

instructions would preclude him from returning to work. Tr. 53. He further explained that a “major

panic attack” caused him to cancel a scheduled job interview. Tr. 55. Plaintiff testified that in 2014

he “was having suicidal thoughts multiple times a day,” but that a combination of therapy and

medication “made the most difference.” Tr. 58. He testified that his depression affected his energy

and motivation levels as well as his ability to concentrate and focus. Tr. 59. Finally, his anxiety

made social interaction difficult, and that he could not “go to new places” or “meet new people

without having an elevated level of anxiety that interferes with basic communication.” Id.




Page 6 – OPINION AND ORDER
         After thoroughly discussing plaintiff’s testimony, the multiple medical opinions of record,

and the lay testimony, the ALJ found that, although plaintiff’s impairments could reasonably be

expected to cause some of his alleged symptoms, his statements concerning the intensity,

persistence, and limiting effects of those symptoms were “not entirely consistent with the medical

evidence and other evidence in the record for the reasons explained in [the] decision.” Tr. 25.

         The Commissioner argues the ALJ provided two clear and convincing reasons for

discounting plaintiffs testimony: plaintiff’s response to testing that showed “exaggeration of [his]

mental impairments”; and his allegations conflicted with his activities of daily living.

         A.     Exaggeration

         The Ninth Circuit has held that a claimant’s “tendency to exaggerate” can form a basis to

discount subjective symptom testimony. Tonapetyan v. Halter, 242 F.3d 1144, 1148 (9th Cir.

2001).

         On a 2015 Millon Clinical Multiaxial Inventory-III (“MCMI-III”) assessment, despite

providing a valid response profile, the medical provider noted that plaintiff “endorsed items similar

to patients who magnify their distress,” and, therefore, “his profile should be interrupted with

caution.” Tr. 427. The ALJ noted that he considered this objective finding in his evaluation of

plaintiff’s mental impairments, specifically his reported difficulties with social interaction. Tr. 21;

see also Tr. 23 (discounting plaintiff’s reports that “he is essentially confined to [his] home” based,

in part, on the exaggeration finding of the MCMI-III assessment). The ALJ was permitted to

consider such an objective finding under Tonapetyan and it was thus a clear and convincing reason

for the ALJ to discount plaintiff’s subjective reports. 242 F.3d at 1148; see also Reynolds v. Astrue,

2010 WL 3516895, at *6 (E.D. Wash. Sept. 3, 2010) (affirming ALJ’s reliance on “objective

medical evidence of exaggeration of limitations and symptoms” in discounting testimony).




Page 7 – OPINION AND ORDER
       B.      Activities of Daily Living

       Activities of daily living can form the basis for an ALJ to discount a claimant’s testimony

in two ways: (1) as evidence a claimant can work if the activities “meet the threshold for

transferable work skills”; or (2) where the activities “contradict [a claimant’s] testimony.” Orn,

495 F.3d at 639.

       Throughout the record, plaintiff engaged in a number of activities of daily living that were

inconsistent with his testimony cited by the ALJ. For example, plaintiff reported independently

caring for “his sister’s three children” and animals for nearly a week. Tr. 22 (citing Tr. 409). He

explained he helped a “family friend move his business from one place to another,” which required

approximately 50 hours of manual labor during the week. Tr. 22 (citing Tr. 454). Moreover, though

he reported feeling anxious as he was assisting with the move, he nonetheless “stuck it out and

made it through.” Id. Finally, plaintiff reported that “he was teaching himself how to code and

program,” learning to play guitar, and played complex video games for extended periods. Tr. 22

(citing Tr. 359, 361, 409). This evidence contradicts his testimony that he was incapable of

interacting with others, unable to following instructions, lacked the ability to concentrate, and had

diminished energy and motivations levels. See, e.g., Rollins v. Massanari, 261 F.3d 853, 857 (9th

Cir. 2001) (finding the claimant’s ability to care for young children undermined “testimony about

her daily activities”); Robert M. v. Berryhill, No. 6:18-cv-00559-MC, 2019 WL 3337902, at *6

(D. Or. July 25, 2019) (finding the claimant’s ability to complete “odd jobs contradict[ed] his

claims that he was unable to work due to . . . no energy”); Nathan H. v. Comm’r, Soc. Sec. Admin.,

No. 3:16-cv-2375-AC, 2018 WL 3638125, at *5 (D. Or. July 10, 2018) (finding the claimant’s

ability to play “video games” contradicted his testimony relating to concentration), report and

recommendation adopted, 2018 WL 3636533 (D. Or. July 31, 2018). At most, plaintiff offers an




Page 8 – OPINION AND ORDER
alternative interpretation of his daily activities; however, as the Ninth Circuit has instructed, where

an ALJ’s interpretation of the record is reasonable and “supported by substantial evidence,” courts

may not engage in “second-guess[ing] it.” See Rollins, 261 F.3d at 857 (citing Fair v. Bowen, 885

F.2d 597, 604 (9th Cir. 1989)).3

       In sum, the ALJ provided clear and convincing reasons for discrediting plaintiff’s

subjective symptom testimony relating. The ALJ’s assessment of plaintiff’s subjective symptom

testimony is therefore affirmed.

II.    Lay Witness Testimony

       Plaintiff alleges that the ALJ improperly rejected the lay witness testimony of his father,

Scott S. Lay witness testimony regarding the severity of a claimant’s symptoms or how an

impairment affects a claimant’s ability to work is competent evidence that an ALJ must take into

account. Nguyen v. Chater, 100 F.3d 1462, 1467 (9th Cir. 1996). In order to reject such testimony,

an ALJ must provide “reasons that are germane to each witness.” Rounds v. Comm’r, 807 F.3d

996, 1007 (9th Cir. 2015) (quoting Molina v. Astrue, 674 F.3d 1104, 1114 (9th Cir. 2012)). Further,

where an ALJ provides clear and convincing reasons for rejecting a claimant’s testimony and the

lay testimony is “similar to such complaints, it follows that the ALJ also gave germane reasons for

rejecting [the lay] testimony.” Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 694 (9th Cir.

2009); see also Molina, 674 F.3d at 1121–22.




3
  Although not relied on explicitly by the Commissioner, the ALJ validly found plaintiff did not
have “symptoms related to concentration, memory or persistence” based on Thomas Potter’s,
Ph.D., thorough clinical examination discussed in more detail below. See Connett v. Barnhart, 340
F.3d 871, 874 (9th Cir. 2003) (inconsistencies between a claimant’s testimony and the medical
record can form a basis to reject testimony).



Page 9 – OPINION AND ORDER
        In a third-party function report, Scott S. wrote that plaintiff had no problems with personal

care, did not prepare meals, but did his own laundry though he sometimes required reminders. Tr.

325–26. He wrote that plaintiff left the house infrequently, but was able to do so independently

and either walked or a drove a car. Tr. 326–27. He wrote that plaintiff’s impairments impacted his

ability to complete tasks, concentrate, understand, follow instructions, and get along with others.

Tr. 329. Finally, he wrote that plaintiff followed spoken instructions poorly. Id.

        The ALJ gave the opinion “little weight.” Tr. 25. The ALJ explained that the “descriptions

of [plaintiff] do not establish clinical symptoms as opposed to volitional behaviors, and do not

recognize the possible effects of substance abuse on the claimant’s activities or lack of them.” Id.

        The Commissioner asserts this was proper because an “ALJ may discount limitations that

are self-imposed and stem from a lack of motivation.” Def.’s Br. 7 (citing Osenbrock v. Apfel, 240

F.3d 1157, 1166 (9th Cir. 2001)). Osenbrock affirmed the rejection of the claimant’s “self-limited”

pain testimony where medical evidence “indicated that the claimant’s current restriction of

activities of daily living are a lifestyle choice.” 240 F.3d at 1166 (emphasis in original). Plaintiff

takes issue with the ALJ’s reasoning and asserts the ALJ’s disbelief of his symptoms is not a valid

basis to reject competent lay witness statements. Pl.’s Op. Br. 20.

        Osenbrock does not squarely address whether an ALJ may discount self-imposed

limitations that relate exclusively to substance abuse issues, but the Ninth Circuit has more recently

instructed district courts to exercise caution in the mental health arena. Cf. Garrison v. Colvin, 759

F.3d 995, 1018 n.24 (9th Cir. 2014) (explaining that “it is a questionable practice to chastise one

with a mental impairment for the exercise of poor judgment in seeking rehabilitation”) (internal

quotation marks omitted). The Court need not resolve the issue, however. Here, a review of lay

testimony reveals that it is substantially similar too, if not less limiting than, plaintiff’s testimony,




Page 10 – OPINION AND ORDER
which the ALJ provided clear and convincing reasons for discounting. As such, it follows that the

ALJ also gave germane reasons for rejecting the statement of Scott S. See Valentine, 574 F.3d at

694.

        The ALJ is affirmed as to this issue.

III.    Medical Opinion Evidence

        In social security cases, there are three categories of medical opinions: those that come

from treating, examining, and non-examining doctors. Holohan v. Massanari, 246 F.3d 1195, 1201

(9th Cir. 2001). “Generally, a treating physician’s opinion carries more weight than an examining

physician’s, and an examining physician’s opinion carries more weight than a reviewing

physicians.” Id. at 1202. Opinions supported by explanations are given more authority than those

that are not, as are opinions of specialists directly relating to their specialties. Id. “ALJ may reject

the uncontradicted medical opinion of a treating physician only for ‘clear and convincing’ reasons

supported by substantial evidence in the record.” Id. (citing Reddick v. Chater, 157 F.3d 715, 725

(9th Cir. 1998)). “If a treating or examining doctor’s opinion is contradicted by another doctor’s

opinion, an ALJ may only reject it by providing specific and legitimate reasons that are supported

by substantial evidence.” Id. (quoting Bayliss, 427 F.3d at 1216).

        A.      Treating Psychiatrist: Ken Erickson, M.D., Ph.D.

        In a March 2017 letter to plaintiff’s attorney, plaintiff’s psychiatrist, Dr. Erickson, wrote

that plaintiff would be “unable to hold down a job, even a volunteer position in the community of

two hours/day,” that plaintiff was not capable of going to the “grocery store alone,” and as a result

of his impairments was “unable to concentrate, interact with people, [or] plan out tasks.” Tr. 459.

In response to a question as to whether there was “any indication of a problem with alcohol or

drugs,” the doctor wrote: “No.” Id.




Page 11 – OPINION AND ORDER
       The ALJ provided multiple reasons for rejecting Dr. Erickson’s opinion, the first of which

suffices as a specific and legitimate reason. The ALJ noted that Dr. Erickson’s “finding that there

was no indication of a problem with drugs or alcohol [was] inconsistent with the record,”

explaining that on that “basis alone the [ALJ gave the] opinion little weight.” Tr. 24.

       Inconsistency between a doctor’s opinion and his treatment notes is a specific and

legitimate reasons to reject a medical opinion. See Valentine, 574 F.3d at 692–93 (holding that a

conflict with treatment notes is a specific and legitimate reason to reject treating physician’s

opinion). The ALJ noted that plaintiff had “a significant history of substance abuse known to Dr.

Erickson[.]” Tr. 24 (citing Tr. 358–75). Indeed, the doctor’s own treatment notes chronicled

plaintiff’s drug and alcohol use, which was inconsistent with Dr. Erikson’s conclusion that there

was no indication of a problem. See, e.g., Tr. 359 (reporting “smoking THC about 2–3 times per

day”); Tr. 359 (reporting that plaintiff would “sit out back, smoke THC, and ‘think’”); Tr. 361

(reporting marijuana use); Tr. 371 (reporting “THC helped”); Tr. 376 (reporting drinking to excess

when “very depressed” and that alcohol “numbs him”).

       Plaintiff asserts that Dr. Erickson “was not asked whether [plaintiff] had a history of drug

or alcohol abuse,” but instead evaluated plaintiff’s “functioning in 2017[.]” Pl.’s Op. Br. 10.

However, the plain text of the letter is unambiguous. It asks whether there was “any indication of

a problem with alcohol or drugs.” Tr. 459. Dr. Erickson answered: “No.” Id. And even if that

language were subject to more than one rational interpretation, the Court is required to defer to the

ALJ’s reasonable interpretation in circumstances such as these. See Burch, 400 F.3d at 679

(“Where the evidence is susceptible to more than one rational interpretation, the Commissioner’s

conclusion must be upheld.”).




Page 12 – OPINION AND ORDER
       The inconsistency identified by the ALJ was a specific and legitimate reasons supported

by the record to reject Dr. Erickson’s opinion.4

       B.      Reviewing Doctors: Winfred Ju, Ph.D. & Dorothy Anderson, Ph.D.

       Dr. Ju reviewed the medical record in March 2015 and assessed moderate limitations in

plaintiff’s ability to remember locations and work-like procedures; understand and remember

detailed instructions; carry out very short and simple instructions; carry out detailed instructions;

maintain attention and concentration; interact appropriately with the general public; ask simple

questions or request assistance; accept instructions and respond appropriately to criticism; and set

realistic goal or make plans. Tr. 79–81. The doctor further opined that plaintiff had marked

limitations in his ability to carry out detailed instructions. Tr. 81. Four months later, Dr. Anderson

reviewed the medical record and affirmed Dr. Ju’s opinion, except that she found that plaintiff was

not significantly limited in his ability to remember locations and work-like procedures. Tr. 114–

16.

       The ALJ gave the opinions less than full weight because “Dr. Potter found him to have no

cognitive limitations after testing.” Tr. 21.5 Dr. Potter performed a battery of assessments on which

he based his opinion. See Tr. 462 (explaining assessment procedure included clinical interview,

review of available records and psychosocial information, mental status exam, checklist of

activities of daily living, and patient stress questionnaire); Tr. 466 (describing test results in




4
  Because the Court concludes the ALJ properly rejected Dr. Erikson’s opinion based on an
inconsistency, the Court need not discuss the alternative rationales articulated by the ALJ and the
parties. See Djuana J. v. Berryhill, No. 3:17-cv-1842-SI, 2019 WL 281288, at *5 (D. Or. Jan. 22,
2019) (explaining that where an ALJ supplies “at least one specific, legitimate reason, the Court
need not” reach alternative rationales).
5
  As will be discussed in more detail in section IV, the ALJ gave the opinion of consultative
examiner Dr. Potter, that plaintiff had “no limitation in understanding, remembering, and carrying
out both simple and complex matters,” significant weight based on his clinical testing. Tr. 21.

Page 13 – OPINION AND ORDER
narrative form). The ALJ was entitled to credit Dr. Potter’s opinion over the nonexamining

reviewing doctors based on his clinical testing and because the nonexamining doctors’ moderate

limitation additionally lacked support in the record. Tr. 468. See Benecke v. Barnhart, 379 F.3d

587, 592 (9th Cir. 2004) (examining physician’s opinion carries more weight than a non-examining

reviewing or consulting physician’s opinion); Lester v. Chater, 81 F.3d 821, 831 (9th Cir. 1995)

(nonexamining medical source opinion is not substantial evidence unless it is supported by other

evidence in record); Andrews v. Shalala, 53 F.3d 1035, 1041 (9th Cir. 1995) (nonexamining

opinion absent independent clinical findings is insufficient to reject the opinions of an examining

medical source). As such, the ALJ was permitted to reject the nonexamining doctor’s in favor of

a doctor who actually examined plaintiff.

IV.    RFC Formulation

       Plaintiff next asserts the ALJ failed to include all the limitation contained in Dr. Potter’s

opinion in his RFC. As noted, the ALJ assigned “significant weight” to Dr. Potter’s conclusion

regarding mental limitations.

       The RFC is the most a person can do despite his physical or mental impairments. 20 C.F.R.

§§ 404.1545, 416.945. The RFC assessment must be “based on all of the relevant medical and

other evidence,” including the claimant’s testimony as well as that of lay witnesses. 20 C.F.R. §§

404.1545(a)(3), 416.945(a)(3).

       In May 2017, Dr. Potter compiled a psychological report of plaintiff. Tr. 462–68. As

relevant here, the doctor opined that plaintiff had no limitations in his ability to understand and

complete simple instructions and that his concentration, attention, persistence were adequately

sustained during testing. Tr. 466. Dr. Potter concluded plaintiff had no limitations in his ability to




Page 14 – OPINION AND ORDER
interact with the public, and a mild limitation6 in his ability to interact appropriately with

supervisors and co-workers. Tr. 468. In the narrative section of the opinion, the doctor explained

that plaintiff “would most likely be able to develop coworker and supervisor relationships,

however sustaining these interactions overtime may be problematic as he may become

withdrawn.” Tr. 466.

       Plaintiff asserts that, based on Dr. Potter’s opinion, the ALJ should have included limitation

based on plaintiff’s inability to “sustain [coworkers or supervisors] interactions over time.” Pl.’s

Op. Br. 8 (emphasis in original). The Commissioner correctly observes, however, that Dr. Potter

did not opine that plaintiff has an inability to interact with coworkers and supervisors. Def.’s Br.

5. Rather, the doctor “indicated only that sustaining such interactions over time may be

problematic.” Id. (emphasis added) (citing Tr. 466).

       At least one court in this district has rejected a nearly identical argument regarding

equivocal language in analogous circumstances. Fern v. Colvin, 6:12-cv-00176-KI, 2013 WL

1326605, at *7 (D. Or. Mar. 28, 2013) (“Plaintiff would have the ALJ read Dr. Northway’s opinion

to mean Fern ‘would have’ difficulty maintaining sustained attention, but Dr. Northway’s opinion

was more equivocal than that, using the word ‘might.’”). As such, the ALJ was not required to

include such equivocal language in plaintiff’s RFC. Id.; see also Khal v. Colvin, No. 3:14-CV-

01361-AA, 2015 WL 5092586, at *7 (D. Or. Aug. 27, 2015) (“An ALJ is not required to

incorporate limitations phrased equivocally into the RFC.”), aff’d sub nom., 690 F. App’x 499 (9th

Cir. 2017); Glosenger v. Comm’r of Soc. Sec. Admin., No. 3:12-cv-01774, 2014 WL 1513995, *6




6
 The form defined “mild limitations” as “[f]unctioning in this area independently, appropriately,
and effectively, and on a sustained basis is slightly limited.” Tr. 467 (emphasis added).


Page 15 – OPINION AND ORDER
(D. Or. Apr. 16, 2014) (affirming the ALJ’s rejection of functional restrictions assessed by a doctor

who used “equivocal language (‘might do better’ and ‘would also likely require’)”).

       Moreover, the ALJ thoroughly explained his reasoning for rejecting Dr. Potter’s mild

supervisory and co-workers limitation, reasoning that “Dr. Potter appear[ed] to rely on [plaintiff’s]

withdrawn behavior at the examination” but that the record reflected that his “behaviors with his

regular providers [did] not reflect this trait.” Tr. 21; see also George A. v. Berryhill, 2019 WL

1875523, at *5 (C.D. Cal. Apr. 24, 2019) (holding that “[g]iven the absence evidence that [the

claimant’s] mild [] impairments limited [his] ability to perform any work-related activities, the

ALJ was not required to include additional [] limitations in his RFC assessment or hypothetical to

the VE”).

       The ALJ’s RFC contained the limitations supported by substantial evidence and is

affirmed.

V.     Step Four Finding

       Finally, plaintiff asserts that because the ALJ found at step one that plaintiff “had not

engaged in substantial gainful activity since” the alleged onset date in September 2005, the ALJ

erred at step four finding that plaintiff could perform his past relevant work. The Court agrees. The

error, however, was harmless in light of the ALJ’s alternative step five finding.

       Under the regulations, “[p]ast relevant work is work that [a claimant has] done within the

past 15 years, that was substantial gainful activity, and that lasted long enough for you to learn to

do it.” 20 C.F.R. §§ 404.1560(b)(1), 416.960(b)(1) (emphasis added). Here, the ALJ’s step one

finding that plaintiff had not engaged in substantial gainful activity foreclosed a step four finding

that he was capable of returning to any past relevant work because he had none. However, the error

was harmless given the ALJ’s alternative step five finding. See Liggett v. Astrue, 2011 WL




Page 16 – OPINION AND ORDER
2940347, at *2 (C.D. Cal. July 20, 2011) (holding the ALJ’s inconsistent findings at step one that

plaintiff had not engaged in “substantial gainful activity” and at step four that plaintiff could

perform “past relevant work” was harmless error “in light of the ALJ’s alternative step five

finding”).

       Because the ALJ met the Commissioner’s burden at step five, remand is not required.

                                        CONCLUSION

       For these reasons, the Commissioner’s decision denying plaintiff’s applications for CIB

and SSI is AFFIRMED and this case is DISMISSED.



       IT IS SO ORDERED.

       DATED this 2nd day of January, 2020.



                                                    /s/ Patricia Sullivan

                                                    PATRICIA SULLIVAN
                                                    United States Magistrate Judge




Page 17 – OPINION AND ORDER
